2018 WI 22

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2005AP2744-D & 2012AP2334-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Patrick M. Cooper , Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Patrick M. Cooper,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST COOPER

OPINION FILED:          March 30, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                              2018 WI 22
                                                                      NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
Nos.        2005AP2744-D & 2012AP2334-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Patrick M. Cooper, Attorney at Law:

Office of Lawyer Regulation,                                               FILED
               Complainant,
                                                                      MAR 30, 2018
       v.
                                                                         Sheila T. Reiff
                                                                      Clerk of Supreme Court
Patrick M. Cooper,

               Respondent.




       ATTORNEY disciplinary proceeding.                  Reinstatement granted,

with conditions.



       ¶1      PER   CURIAM.        We   review,   pursuant      to     Supreme      Court

Rule       (SCR)   22.33(3),1   a    report   filed     by   Referee       Jonathan       V.

Goodman, recommending the court reinstate the license of Patrick

M. Cooper to practice law in Wisconsin, with conditions.                                The


       1
       SCR 22.33(3) provides:   "[i]f no appeal is timely filed,
the supreme court shall review the referee's report, order
reinstatement, with or without conditions, deny reinstatement,
or order the parties to file briefs in the matter."
                                                          Nos.      2005AP2744-D & 2012AP2334-D



Office of Lawyer Regulation (OLR) did not appeal the referee's

recommendation.          After careful review of the matter, we agree

that    Attorney      Cooper's         license       should          be     reinstated,          with

conditions.       We also agree with the referee that Attorney Cooper

should be required to pay the full costs of this reinstatement

proceeding, which are $3,828.81 as of December 20, 2017.

       ¶2    Attorney         Cooper     was       admitted          to     practice       law     in

Wisconsin     in    1993.           He    practiced            in     and        around    Mequon,

Wisconsin, primarily in the field of worker's compensation law.

       ¶3    On    March      23,    2007,         this       court       suspended       Attorney

Cooper's license for three years for 35 separate instances of

professional misconduct affecting seven clients and a retained

expert.      Attorney Cooper's misconduct was serious.                              It involved

multiple violations of SCR 20:8.4(c), including conversion of

client funds; multiple misrepresentations to clients; obtaining

an   expert's      report       through    dishonesty;               issuing       at     least   17

checks totaling $25,656.85 from his business account at a time

when he knew that his business account was either overdrawn or
depleted;     depositing         client    and       third          party    funds        into    his

personal account; failing to notify individuals of his receipt

of   funds    owing      to   them;      failing         to    keep       clients       reasonably

informed about the status of their cases; failing to respond to

reasonable requests for information from his clients; failing to

provide     clients      with    sufficient         information             to    make    informed

decisions regarding their cases; failing to deliver client files

to   successor      counsel;        failing         to    communicate             with    clients;
failing      to    act    with      diligence;            engaging          in    improper        fee
                                               2
                                                       Nos.   2005AP2744-D & 2012AP2334-D



splitting; and failing to cooperate with the OLR's grievance

investigations which involved failing to respond to the OLR's

requests for information and making material misrepresentations

to the OLR.         In re Disciplinary Proceedings Against Cooper, 2007
WI 37, 300 Wis. 2d 61, 729 N.W.2d 206.                    (Cooper I).

       ¶4     In December 2010, Attorney Cooper filed a petition for

reinstatement.         At that time, the OLR resumed the investigation

of nine matters that had been on hold due to Attorney Cooper's

previous      non-cooperation.            Facing       additional     discipline     for

these       reopened    matters,        Attorney       Cooper    stipulated     to   the

dismissal of that reinstatement petition.

       ¶5     On     June    26,   2013,        this    court     suspended    Attorney

Cooper's license for an additional two years for the misconduct

committed in connection with the nine reopened matters.                              This

suspension was based upon 42 counts of misconduct, including

lack    of    diligence;       failure     to    communicate       with   clients    and

respond       to     various    requests         for    information;       failure    to

sufficiently explain matters to a client and consult with a
client regarding the means of pursuing the client's objectives;

failure to return client files; conduct involving dishonesty,

fraud,             deceit,         or       misrepresentation,                including

misrepresentations to a client; failure to obey a court order;

failure to notify clients, opposing counsel or tribunals of the

suspension of his license to practice law; practicing law while

suspended; and failure to cooperate with the OLR's grievance

investigations.         In re Disciplinary Proceedings Against Cooper,
2013 WI 55, 348 Wis. 2d 266, 833 N.W.2d 88. (Cooper II).
                                            3
                                               Nos.    2005AP2744-D & 2012AP2334-D



    ¶6      The new suspension was imposed retroactively to run

consecutive to his 2007 suspension.                 Attorney Cooper has not

practiced     law    since     2006.         His      law     license        is   also

administratively     suspended    for       failure    to    pay   mandatory      bar

dues.

    ¶7      On March 30, 2017, Attorney Cooper filed this petition

for reinstatement.       The OLR received three reference letters

from Attorney Cooper's colleagues in the human resources field

who have known him since 2013.               Each commented positively on

Attorney Cooper's integrity and character.                     In addition, two

Milwaukee     lawyers    who     have       known      Attorney       Cooper      for

approximately 20 years have attested to his conduct and fitness

to practice law, and volunteered to serve as mentors should we

reinstate his license.          The OLR filed a response identifying

certain specific concerns that will be discussed but did not

oppose    Attorney   Cooper's     reinstatement,            subject     to    certain

conditions.

    ¶8      Supreme Court Rule 22.31(1)2 provides the standards to
be met for reinstatement.          Specifically, Attorney Cooper must
    2
         SCR 22.31(1) provides:

         (1)   The    petitioner   has  the   burden   of
    demonstrating, by clear, satisfactory, and convincing
    evidence, all of the following:

         (a) That he or she has the moral character to
    practice law in Wisconsin.

         (b) That his or her resumption of the practice of
    law will not be detrimental to the administration of
    justice or subversive of the public interest.
                                                                        (continued)
                                        4
                                                Nos.   2005AP2744-D & 2012AP2334-D



show by clear, satisfactory, and convincing evidence that he has

the moral character to practice law, that his resumption of the

practice of law will not be detrimental to the administration of

justice or subversive to the public interest, and that he has

complied   with   SCR   22.26   and       the    terms    of   the    underlying

disciplinary order.     In addition, SCR 22.29(4)(a)-(k) and (4m)3


         (c) That his or her representations in the
    petition, including the representations required by
    SCR 22.29(4)(a)   to   (m)    and    22.29(5),  are
    substantiated.

         (d) That he or she has complied fully with the
    terms of the order of suspension or revocation and
    with the requirements of SCR 22.26.
    3
      SCR 22.29(4)(a)-(k) and (4m) provide that a petition
    for reinstatement shall show all of the following:

         (a)   The   petitioner   desires                to    have     the
    petitioner's license reinstated.

         (b) The petitioner has not practiced law during
    the period of suspension or revocation.

         (c) The petitioner has complied fully with the
    terms of the order of suspension or revocation and
    will   continue  to   comply   with them until  the
    petitioner's license is reinstated.

         (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

         (e) The petitioner's conduct since the suspension
    or revocation has been exemplary and above reproach.

         (f) The petitioner has a proper understanding of
    and attitude toward the standards that are imposed
    upon members of the bar and will act in conformity
    with the standards.

                                                                      (continued)
                                      5
                                             Nos.   2005AP2744-D & 2012AP2334-D



provide     additional      requirements         that    a     petition     for

reinstatement shall show.         All of these additional requirements

are effectively incorporated into SCR 22.31(1).

    ¶9 Referee Goodman was appointed and conducted a public

hearing on this reinstatement proceeding on November 8, 2017.

The referee filed his report on November 30, 2017, recommending

reinstatement with conditions.

    ¶10     The   referee    found   that    Attorney        Cooper   has   not

practiced   law   during    the   period    of    his   license   suspension.

During the last ten years, while his law license was suspended,

Attorney Cooper obtained a Master of Science Degree in Human


         (g) The petitioner can safely be recommended to
    the legal profession, the courts and the public as a
    person fit to be consulted by others and to represent
    them and otherwise act in matters of trust and
    confidence and in general to aid in the administration
    of justice as a member of the bar and as an officer of
    the courts.

         (h) The petitioner has fully complied with the
    requirements set forth in SCR 22.26.

         (j) The petitioner's proposed use of the license
    if reinstated.

         (k) A full description of all of the petitioner's
    business activities during the period of suspension or
    revocation.

         (4m) The petitioner has made restitution to or
    settled all claims of persons injured or harmed by
    petitioner's misconduct, including reimbursement to
    the Wisconsin lawyers' fund for client protection for
    all payments made from that fund, or, if not, the
    petitioner's explanation of the failure or inability
    to do so.


                                     6
                                                 Nos.    2005AP2744-D & 2012AP2334-D



Resources     from    Marquette      University.        He     worked      as   a    human

resources     consultant       for    Peak     Talent     Management,           a    human

resources manager for Praxis Life Sciences, and a sales training

manager for AT&T.

      ¶11    The     referee   found    that    Attorney        Cooper      has      fully

complied with the terms of the underlying disciplinary order; he

also complied, albeit belatedly, with the requirements set forth

in   SCR    22.26.4     Attorney      Cooper    has     paid    the    costs        of   his

underlying disciplinary and reinstatement proceedings.

      ¶12    The referee found that Attorney Cooper has maintained

competence and learning in the law.                   The record reflects that

the Board of Bar Examiners confirmed that he has completed the

required 60 hours of mandatory continuing legal education.                                If

reinstated, Attorney Cooper intends to use his law license to

practice worker's compensation, employment, and social security

disability law.

      ¶13    The referee also found that Attorney Cooper's conduct

since the suspension has been exemplary and above reproach and
that he has a proper understanding of and attitude toward the

standards that are imposed upon members of the bar and will act

in conformity with those standards.                     The referee found that

Attorney     Cooper     can    safely     be    recommended           to    the      legal

profession, the courts, and the public as a person fit to be

      4
       Attorney Cooper failed to timely file the affidavit
required by SCR 22.26 on or before July 21, 2010. He did file
the affidavit on November 22, 2010.



                                         7
                                                      Nos.   2005AP2744-D & 2012AP2334-D



consulted by others and to represent them and otherwise act in

matters of trust and confidence and, in general, to aid in the

administration of justice as a member of the bar and as an

officer of the courts.

     ¶14    Neither party appealed the referee's recommendation.

We   therefore         review        the     referee's        report        pursuant      to

SCR 22.33(3).           When        we     review     a      referee's       report      and

recommendation, we will adopt the referee's findings of fact

unless    they   are    clearly          erroneous.       Conclusions        of    law   are

reviewed de novo.             See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

     ¶15    The referee's findings are supported by the record,

have not been shown to be clearly erroneous, and we accept them.

Attorney Cooper's conduct was extremely serious.                            However, upon

careful    review      of     this       entire    record,     we    also     accept     the

referee's    conclusions             and    recommendation           that     conditional

reinstatement is appropriate.

     ¶16    We considered the fact that, in response to Attorney
Cooper's reinstatement petition, the OLR expressed concern that

Attorney    Cooper      has    at     times       understated       the    scope    of   his

misconduct   in     his     reinstatement          petition.         The    OLR    observed

that:

     [Attorney] Cooper appears to have a tendency to
     somewhat minimize the misconduct related to dishonesty
     by   describing  it   merely  as   'conduct  involving
     misrepresentation' or 'conduct involving dishonesty,'
     or describing his conversion of client and third party
     funds, his issuance of bad checks and his inducement
     to a third party to provide a needed report based upon

                                              8
                                                   Nos.   2005AP2744-D & 2012AP2334-D


       deception as violations of 'SCR 20:8.4(c) relating to
       financial transactions.'
       ¶17    In a related vein, the OLR suggested that Attorney

Cooper has implied, incorrectly, that some of the instances of

client neglect occurred because he mistakenly thought another

firm   was     handling    matters.        The    OLR     notes    that     "there      is,

however, no evidence that [any other law firm] ever agreed to

dual representation on the relevant files, or that [Attorney]

Cooper ever made the clients aware or obtained their agreement

to any such dual representation."                At times it has also appeared

that Attorney Cooper attempted to shift the blame for some of

his failings and misconduct to an assistant when there was no

evidence      Attorney     Cooper    had   an    assistant        during     that      time

period.

       ¶18    The referee did not explicitly address these concerns

in   his     report.      However,    we   reviewed       the     transcript      of    the

underlying        reinstatement      proceeding      which        shows    that     these

issues     were    explored    during      the    reinstatement           hearing,      and

Attorney        Cooper's      testimony          indicates         he      has       taken
responsibility for and expressed remorse for his misconduct.                             He

stated:

       I firmly believe, remorse and regret only come from
       deep introspection and discernment.     We can always
       find fault in others and circumstances that justify
       our actions. I do not place blame on anyone      other
       than myself.      My actions 12-13 yrs ago        were
       regrettable and I have done some real soul searching
       regarding my actions. I know what I did was wrong. I
       hurt my clients, myself in some ways - my profession.
       I have taken account for my actions and I'm very sorry
       for what I did and did not do. My conduct (in action
       and inaction) was wrong. I am sorry for what happened

                                           9
                                                        Nos.    2005AP2744-D & 2012AP2334-D


      and I profess I will work diligently to conduct myself
      in a highly ethical and professional manners [sic].
      Above all, I will fulfill my obligations as a trusted
      professional   who   cares  and   advocates   for  his
      clients. . . I have learned from my mistakes and can
      attest - these failures will never be repeated.
      ¶19   At         the        evidentiary         hearing,       several     witnesses

testified        in     support       of     Attorney        Cooper's     reinstatement,

including a former supervisor and a former managing partner at

Praxis Life Sciences where Attorney Cooper was employed in the

human resources department for several years.                             They described
him as forthright about the reasons for his license suspension

and "honest and well balanced" in their professional dealings

with him.         We note that Attorney Cooper, himself, suggested

mentoring would be appropriate and that he has already explored

various     options          to     ensure      professional         oversight       of   his

accounts.

      ¶20   We conclude that the referee's findings together with

the record before us, support a conclusion that Attorney Cooper

has met his burden to establish by clear, satisfactory, and

convincing       evidence          that    he   has    met     all   of   the    standards

required for reinstatement and we agree that reinstatement is

appropriate, with conditions.

      ¶21   With respect to the conditions that should be imposed

on   Attorney         Cooper's      practice,        there     appears    to    be   general

agreement among Attorney Cooper, the OLR, and the referee as to

the nature of the conditions.                        Attorney Cooper stated he was

willing     to        have    his     reinstatement            "conditioned      upon     his
compliance with his own representation that he will 'enter a


                                                10
                                                    Nos.     2005AP2744-D & 2012AP2334-D



lawyer       mentoring    relationship           with    a    practicing       Wisconsin

Attorney      to    provide   oversight,         advice      and    counsel    to    [him]

regarding proper law firm administration and practice.'"                                  The

OLR recommended we direct the OLR to appoint a monitor for a

period of two years, who will file quarterly reports to this

court.        The   referee     recommended       two     years     of    mentoring       "as

proposed and as testified to" by the two attorneys who stated

their willingness to serve as mentors to Attorney Cooper.                                 We

have reviewed the transcript from the hearing, including the

testimony relating to mentoring, and we include in this order

more   detail       regarding    the   nature       of     the     mentoring    we    deem

appropriate.

       ¶22    For purposes of emphasis, we caution Attorney Cooper

that his absolute compliance with our conditions and with all

the Rules of Professional Conduct for Attorneys is demanded and

expected.       Any deviation from the conditions or the rules will

not be countenanced.

       ¶23    The referee also recommended we impose the costs of
this reinstatement proceeding on Attorney Cooper.                           It is this

court's      general     practice      to    assess        the     full    costs     of    a

proceeding against a respondent.                 See SCR 22.24(1m).           We find no

extraordinary circumstances that would warrant a reduction in

the costs imposed and we find it appropriate to assess the full

costs of the reinstatement proceeding against Attorney Cooper.

       ¶24    IT IS ORDERED that the petition for reinstatement of

the license of Patrick M. Cooper to practice law in Wisconsin is
conditionally reinstated, effective the date of this order.
                                            11
                                                            Nos.       2005AP2744-D & 2012AP2334-D



       ¶25    IT    IS     FURTHER      ORDERED           that     as    a    condition        of    the

reinstatement of Patrick M. Cooper's license to practice law in

Wisconsin, he shall be monitored by an attorney, approved and

appointed by the Office of Lawyer Regulation, for a period of

two years following reinstatement.                          Patrick M. Cooper shall not

begin representing clients until the monitor has been appointed.

       ¶26    IT     IS     FURTHER          ORDERED        that        within        30     days    of

reinstatement, the Office of Lawyer Regulation shall approve and

appoint a practice monitor to serve as a mentor to Patrick M.

Cooper, to supervise and oversee Patrick M. Cooper's practice of

law.

       ¶27    IT IS FURTHER ORDERED that Patrick M. Cooper shall

cooperate         fully    with        the     monitoring          of        his    law      practice.

Patrick      M.    Cooper     shall          schedule           with    the        monitor     regular

meetings      as     directed          by     the        Office    of        Lawyer       Regulation.

Patrick M. Cooper shall submit to the monitor an inventory of

all active client files by the first day of each month during

the period of monitoring.                    With respect to each active file, the
inventory          shall      disclose              the         client        name,        type      of

representation,            date        opened,           most     recent           activity,        next

anticipated action, and anticipated closing date.

       ¶28    IT IS FURTHER ORDERED that within 30 days                                       of    this

order, Patrick M. Cooper shall provide to the Office of Lawyer

Regulation and to the monitor, a written plan outlining office

procedures        designed        to    ensure           that     Attorney          Cooper     is    and

remains in compliance with the Rules of Professional Conduct for


                                                    12
                                                Nos.   2005AP2744-D & 2012AP2334-D



Attorneys.    This written plan shall include office procedures

that ensure that:

        Patrick M. Cooper promptly responds to correspondence,

         telephone calls, and other important communications from

         clients, courts, and other persons interested in legal

         matters that Patrick M. Cooper is handling;

        Patrick M. Cooper regularly reviews each and every file

         and completes legal matters on a timely basis;

        Patrick M. Cooper maintains law office and trust account

         records   in   compliance      with    the    Rules   of    Professional

         Conduct for Attorneys; and

        Patrick M. Cooper makes available to the monitor and to

         the Office of Lawyer Regulation his law office and trust

         account records at such intervals as the Office of Lawyer

         Regulation     and    the   practice   monitor    deem     necessary   to

         determine his compliance.

    ¶29    IT IS FURTHER ORDERED that the practice monitor shall

provide the Office of Lawyer Regulation with written quarterly
reports for a period of two years following the Office of Lawyer

Regulation's appointment of the practice monitor, or at more

frequent intervals as may reasonably be requested by the Office

of Lawyer Regulation.

    ¶30    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Patrick M. Cooper shall pay to the Office of

Lawyer   Regulation      the    costs   of     this    proceeding,     which    are

$3,828.81 as of December 20, 2017.


                                        13
                                              Nos.    2005AP2744-D & 2012AP2334-D



    ¶31       IT IS FURTHER ORDERED that compliance with all of the

terms of this order remain a condition of Patrick M. Cooper's

license to practice law in Wisconsin and if Patrick M. Cooper

fails to comply with the conditions required by this order, his

license may be suspended until further order of this court.

    ¶32       IT   IS   FURTHER     ORDERED    that        the   administrative

suspension of Patrick M. Cooper's license to practice law in

Wisconsin due to his failure to pay mandatory bar dues will

remain   in    effect   until     each    reason     for   the   administrative

suspension has been rectified pursuant to SCR 22.28(1).




                                         14
    Nos.   2005AP2744-D & 2012AP2334-D




1